DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 	Applicant is silent with respect to the objection to the specification. Therefore, the objection to the specification made on 04/30/2021 is maintained.
 	Applicant’s corrections to claim rejection under 112(b) for claims 6 and 19 made on 04/30/2021 has been considered and the rejection to the claims is withdrawn.
	Applicant's arguments filed 07/08/2021 with respect to claim(s) 11 have been considered but are moot in view of the new ground(s) of rejection. Particularly, the Examiner changes the 102 rejection to a 103 rejection over Lin et al. (US 2012/0226505 A1) in view of Nabetani et al. (US 2012/0051220 A1) and new prior art Ahmad et al. (US 2021/0105213 A1).
 	Applicant’s arguments filed 07/08/2021 with respect to claim(s) 1 and 14 have been considered but are moot in view of the new ground(s) of rejection. Particularly, the 103 rejection is now in view of Hasegawa et al. (US 2002/0004718 A1, Nabetani et al. (US 2012/0051220 A1), and new prior art Ahmad et al. (US 2021/0105213 A1).	Applicant’s arguments:	Applicant’s argues on pgs. 8-15 that that none of the previous references teaches 	(1) “the first packet is associated with more retransmission opportunities than the second packet based at least in part on a link quality condition of the link being below a threshold quality, a type of traffic associated with the link, or both” of amended claim 11; and determining a link condition of a link that comprises a link quality condition being below a threshold quality, a type of traffic associated with the link, or both” and (3) “transmitting the first packet … based at least in part on the determined link condition” and (4) “wherein the first packet is associated with more frequent retransmission opportunities than the second packet based at least in part on the determined link condition” of amended claims 1 and 14.	Examiner’s response:	Nabetani discloses (3) transmitting the first packet … based at least in 11part on the determined link condition (Fig. 1, [0021]-[0022]: wireless device transmits data on the first to fourth frequency channels. [0048]-[0050]: transmission on the frequency channels is based on one or more rules, i.e., based on priority ranks of frequency channels (=first priority is different than second priority) and channel utilization (busy or free) (=link condition, i.e., link quality condition). Data with small sequence numbers are transmitted on high priority frequency channels and smaller channel utilization, i.e., data with a small SN=1 (=first packet) are transmitted on frequency channels with higher priority ranks and smaller channel utilization before data with a higher SN=2 (=second packet)).
Ahmad discloses (1) the first packet is associated with more retransmission opportunities than the second packet based at least in part on a link quality condition of the link being below a threshold quality, a type of traffic associated with the link, or both ([0021]: retransmission policy uses different factors, i.e., a first factor dictates that message 102 with high priority (=first packet) are allowed to be retransmitted 4 times (=retransmission opportunities) whereas other message 102 with low priority are allowed to be retransmitted 2 times. [0022]: a second factor dictates that the channel busy level is not regarded for the allowed retransmissions of message 102 with different priorities. [0024]: a fourth factor dictates that the channel busy level is regarded in default situations); and 
being below a threshold quality ([0003]: to determine the probability for retransmission, determine a channel busy level, i.e., channel busy level may be less than minimum channel busy level retransmission threshold); and 
(4) wherein the first packet is associated with more retransmission opportunities 5than the second packet based at least in part on the determined link condition and the determination that the first priority is different than the second priority ([0021]: retransmission policy uses different factors, i.e., a first factor dictates that message 102 with high priority (=first packet) are allowed to be retransmitted 4 times (=retransmission opportunities) whereas other message 102 with low priority are allowed to be retransmitted 2 times. [0022]: a second factor dictates that the channel busy level is not regarded for the allowed retransmissions of message 102 with different priorities. [0024]: a fourth factor dictates that the channel busy level is regarded in default situations).

Allowable Subject Matter
	Claim(s) 6 and 19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
  	The disclosure is objected to because of the following informalities: 
	[0037] recites “a Wi-Fi network)” but it should be “a Wi-Fi network”.	Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-2, 4, 7, 9-10, 14-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2002/0004718 A1) in view of Nabetani et al. (US 2012/0051220 A1) and Ahmad et al. (US 2021/0105213 A1).

Regarding claim 1, Hasegawa discloses A method for communication at a wireless device (Fig. 4: audio encoder. [0032]: encoding is performed by a personal computer), comprising:  
2encoding a plurality of subbands corresponding to an input signal into a 3plurality of packets, each packet of the plurality of packets comprising encoded data 4corresponding to a single respective subband (Fig. 4, [0049]: sub-band dividing unit 11 of the audio encoder divides an input signal into a plurality of sub-band signals and performs various processes on the sub-band signals);  
5determining that a first priority of a first subband encoded in a first packet of 6the plurality of packets is different than a second priority of a second subband encoded in a 7second packet of the plurality of packets (Fig. 4, [0051]: auditory sense-analysis bit allocating unit 13 of the audio encoder weights each of the sub-band signals. Fig. 6, [0055]: each sub-band signal has a weighting coefficient. [0059]: the larger the coefficient, the lower the bit-allocation priority level for the sub-.
Hasegawa does not disclose determining a link condition of a link that comprises a link quality condition being below a threshold quality, a type of 9traffic associated with the link, or both; and transmitting the first packet in a first transmission occasion and the second packet in a second transmission occasion based at least in 11part on the determined link condition and the determination that the first priority is different 12than the second priority; and retransmitting the first packet based at least in part on a retransmission 4opportunity associated with the first packet, wherein the first packet is associated with more retransmission opportunities 5than the second packet based at least in part on the determined link condition and the determination that the first priority is different than the second priority
However, Nabetani discloses 8determining a link condition of a link that comprises a link quality condition, a type of 9traffic associated with the link, or both (Fig. 1, [0021]-[0022]: a wireless device includes transmitting sections 21-24 and carrier sense sections 31-34 for respective frequency channels. [0023]: carrier sense sections 31-34 perform carrier sense processing on the frequency channels and determine whether the frequency channels are busy or idle (=link condition, i.e., link quality condition). Note: examiner gives broadest reasonable interpretation for “link quality condition”, i.e., quality of a link is busy or idle); and  
10transmitting the first packet in a first transmission occasion and the second packet in a second transmission occasion based at least in 11part on the determined link condition and the determination that the first priority is different 12than the second priority (Fig. 1, [0021]-[0022]: wireless device transmits data on the first to fourth frequency channels. [0048]-[0050]: transmission on the frequency channels is based on one or more rules, i.e., based on priority ranks of frequency channels (=first priority is different than second priority) and channel utilization (busy or free) (=link data with a small SN=1 (=first packet) are transmitted on frequency channels with higher priority ranks and smaller channel utilization before data with a higher SN=2 (=second packet)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the personal computer, as taught by Hasegawa, to perform carrier sense processing on the frequency channels and to consider the priority ranks of frequency channel and channel utilization when transmitting the data on the frequency channels, as taught by Nabetani.
Doing so increases the probability that data are transmitted in order of sequence numbers by transmitting data with small sequence numbers on frequency channels and smaller channel utilization (Nabetani: [0049]-[0050]).
Hasegawa in view of Nabetani does not disclose a link quality condition being below a threshold quality; and retransmitting the first packet based at least in part on a retransmission 4opportunity associated with the first packet, wherein the first packet is associated with more retransmission opportunities 5than the second packet based at least in part on the determined link condition and the determination that the first priority is different than the second priority.
However, Ahmad discloses a link quality condition being below a threshold quality ([0003]: to determine the probability for retransmission, determine a channel busy level, i.e., channel busy level may be less than minimum channel busy level retransmission threshold); and 
retransmitting the first packet based at least in part on a retransmission 4opportunity associated with the first packet ([0020]: during critical event (=retransmission opportunity), message 102 is retransmitted more often than in a default non-critical event. [0021]: message/data may be related to entertainment or other aspects not related to driving or vehicle operation), wherein the first packet is associated with more retransmission opportunities 5than the second packet based at least in part on the determined link condition and the determination that the first priority is different than the second priority ([0021]: retransmission policy uses different factors, i.e., a first factor dictates that message 102 with high priority (=first packet) are allowed to be retransmitted 4 times (=retransmission opportunities) whereas other message 102 with low priority are allowed to be retransmitted 2 times. [0022]: a second factor dictates that the channel busy level is not regarded for the allowed retransmissions of message 102 with different priorities. [0024]: a fourth factor dictates that the channel busy level is regarded in default situations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the personal computer, as taught by Hasegawa, to perform carrier sense processing on the frequency channels and to consider the priority ranks of frequency channel and channel utilization when transmitting the data on the frequency channels, as taught by Nabetani, and further determine channel busy level based on a threshold and retransmit messages with higher priority more often than other message with lower priority based on different factors including priority of message and channel busy level, as taught by Ahmad.
Doing so provides reliable communication of information that may be important for traffic participants (Ahmad: [0021]). 

Regarding claim 14, Hasegawa discloses An apparatus for communication at a wireless device (Fig. 4: audio encoder. [0032]: encoding is performed by a personal computer), comprising:  
a processor ([0032]: encoding is performed by a CPU/processor),
memory coupled with the processor ([0032]: CPU controls software to implement MPEG standards and perform encoding processing. Note: software are stored in memory); and
instructions stored in the memory and executable by the processor to cause the apparatus to ([0032]: processor implements encoding processing):
2encode a plurality of subbands corresponding to an input signal into a 3plurality of packets, each packet of the plurality of packets comprising encoded data 4corresponding to a single respective subband (Fig. 4, [0049]: sub-band dividing unit 11 of the audio encoder divides an input signal into a plurality of sub-band signals and performs various processes on the sub-band signals);  
5determine that a first priority of a first subband encoded in a first packet of 6the plurality of packets is different than a second priority of a second subband encoded in a 7second packet of the plurality of packets (Fig. 4, [0051]: auditory sense-analysis bit allocating unit 13 of the audio encoder weights each of the sub-band signals. Fig. 6, [0055]: each sub-band signal has a weighting coefficient. [0059]: the larger the coefficient, the lower the bit-allocation priority level for the sub-band signal. Fig. 6: sub-band signal 5 has the highest bit-allocation priority and sub-band signals 25-31 have the lowest bit-allocation priority).
Hasegawa does not disclose determine a link condition of a link that comprises a link quality condition being below a threshold quality, a type of 9traffic associated with the link, or both; and transmit the first packet in a first transmission occasion and the second packet in a second transmission occasion based at least in 11part on the determined link condition and the determination that the first priority is different 12than the second priority; and retransmit the first packet based at least in part on a retransmission 4opportunity associated with the first packet, wherein the first packet is associated with more retransmission opportunities 5than the second packet based at least in part on the determined link condition and the determination that the first priority is different than the second priority
8determine a link condition of a link that comprises a link quality condition, a type of 9traffic associated with the link, or both (Fig. 1, [0021]-[0022]: a wireless device includes transmitting sections 21-24 and carrier sense sections 31-34 for respective frequency channels. [0023]: carrier sense sections 31-34 perform carrier sense processing on the frequency channels and determine whether the frequency channels are busy or idle (=link condition, i.e., link quality condition). Note: examiner gives broadest reasonable interpretation for “link quality condition”, i.e., quality of a link is busy or idle); and
10transmit the first packet in a first transmission occasion and the second packet in a second transmission occasion based at least in 11part on the determined link condition and the determination that the first priority is different 12than the second priority (Fig. 1, [0021]-[0022]: wireless device transmits data on the first to fourth frequency channels. [0048]-[0050]: transmission on the frequency channels is based on one or more rules, i.e., based on priority ranks of frequency channels (=first priority is different than second priority) and channel utilization (busy or free) (=link condition, i.e., link quality condition). Data with small sequence numbers are transmitted on high priority frequency channels and smaller channel utilization, i.e., data with a small SN=1 (=first packet) are transmitted on frequency channels with higher priority ranks and smaller channel utilization before data with a higher SN=2 (=second packet)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the personal computer, as taught by Hasegawa, to perform carrier sense processing on the frequency channels and to consider the priority ranks of frequency channel and channel utilization when transmitting the data on the frequency channels, as taught by Nabetani.

Hasegawa in view of Nabetani does not disclose a link quality condition being below a threshold quality; and retransmit the first packet based at least in part on a retransmission 4opportunity associated with the first packet, wherein the first packet is associated with more retransmission opportunities 5than the second packet based at least in part on the determined link condition and the determination that the first priority is different than the second priority.
However, Ahmad discloses a link quality condition being below a threshold quality ([0003]: to determine the probability for retransmission, determine a channel busy level, i.e., channel busy level may be less than minimum channel busy level retransmission threshold); and 
retransmit the first packet based at least in part on a retransmission 4opportunity associated with the first packet ([0020]: during critical event (=retransmission opportunity), message 102 is retransmitted more often than in a default non-critical event. [0021]: message/data may be related to entertainment or other aspects not related to driving or vehicle operation), wherein the first packet is associated with more retransmission opportunities 5than the second packet based at least in part on the determined link condition and the determination that the first priority is different than the second priority ([0021]: retransmission policy uses different factors, i.e., a first factor dictates that message 102 with high priority (=first packet) are allowed to be retransmitted 4 times (=retransmission opportunities) whereas other message 102 with low priority are allowed to be retransmitted 2 times. [0022]: a second factor dictates that the channel busy level is not regarded for the allowed retransmissions of message 102 with different priorities. [0024]: a fourth factor dictates that the channel busy level is regarded in default situations).

Doing so provides reliable communication of information that may be important for traffic participants (Ahmad: [0021]).

Regarding claims 2 and 15, Hasegawa in view of Nabetani and Ahmad discloses all features of claims 1 and 14 as outlined above. 
Hasegawa does not disclose, but Nabetani further discloses wherein the first transmission occasion precedes the second 5transmission occasion ([0048]-[0050]: data with small sequence numbers are transmitted on high priority frequency channels and smaller channel utilization than data with higher sequence numbers, thereby allowing data to be transmitted in order of sequence numbers, i.e., data with a small SN=1 (=first packet) are transmitted before data with a higher SN=2 (=second packet)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the personal computer, as taught by Hasegawa, to perform carrier sense processing on the frequency channels and to consider the priority ranks of frequency channel and channel utilization when transmitting the data on the frequency channels, as taught by Nabetani.


Regarding claims 4 and 17, Hasegawa in view of Nabetani and Ahmad discloses all features of claims 1 and 16 as outlined above. 
Hasegawa in view of Nabetani does not disclose, but Ahmad discloses wherein determining the link condition 2comprises:  
3determining the link quality condition is below the threshold quality ([0003]: to determine the probability for retransmission, determine a channel busy level, i.e., channel busy level may be less than minimum channel busy level retransmission threshold), wherein the 4retransmission opportunity associated with the first packet is identified based at least in part 5on the determination that the link quality condition is below the threshold ([0020]: during critical event (=retransmission opportunity), message 102 is retransmitted more often. [0021], [0024]: retransmission policy uses different factors, i.e., a fourth factor dictates that the channel busy level is regarded in default situations (=retransmission opportunity). [0003]: when channel busy level is less than minimum channel busy level retransmission threshold, then the probability of retransmission is set to 100%).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the personal computer, as taught by Hasegawa, to retransmit message 102 during different events based on the determined channel busy level being less than a minimum channel busy level retransmission threshold.


Regarding claims 7 and 20, Hasegawa in view of Nabetani and Ahmad discloses all features of claims 1 and 14 as outlined above. 
Hasegawa further discloses identifying a frequency range priority of one or more frequency ranges of the 3input signal, wherein the determination that the first priority of the first subband encoded in 4the first packet is different than the second priority of the second subband encoded in the 5second packet is based at least in part on the identified frequency range priority (Fig. 6, [0049], [0057]: input signal is divided into a plurality of sub-band signals of 32 bands (=frequency range of the input signal). [0051], [0054]-[0055], [0059]: each sub-band signal is weighted according to an equal-loudness curve with a perceptible frequency band at about 4 kHz and each weighted sub-band has a coefficient set, wherein the larger the coefficient the lower the bit-allocation priority level for the sub-band signal, i.e., sub-band signal 5 has the highest bit-allocation priority and sub-band signals 25-31 have the lowest bit-allocation priority. Note: since all 32 sub-band signals have a weighting coefficient, all 32 sub-bands = frequency range priority).

Regarding claim 9, Hasegawa in view of Nabetani and Ahmad discloses all features of claim 7 as outlined above. 
Hasegawa further discloses identifying a frequency location of audio data 2in the input signal, wherein the frequency range priority is identified based at least in part on 3the frequency location of the audio data in the input signal ([0048]-[0049], [0054], [0057]: the input signal is an input audio data and is divided into a plurality of frequency bands, i.e., 32 bands. Note: since the input signal is the input audio signal and all 32 sub-bands are weighted according to an equal-loudness curve, all 32 sub-band signals =frequency location of audio data in the input signal, and since all 32 bands have a weighting coefficient, all 32 sub-bands =frequency range priority).

Regarding claim 10, Hasegawa in view of Nabetani and Ahmad discloses all features of claim 7 as outlined above. 
Hasegawa further discloses filtering the input signal to generate the plurality of subbands based at least in 3part on the identified frequency range priority of the one or more frequency ranges, wherein 4the plurality of subbands are encoded based at least in part on the filtering ([0057]: input signal is divided (=filtering) into 32 sub-band signals and subsequent processing is performed per sub-band. Note: since all 32 bands have a weighting coefficient, all 32 sub-bands =frequency range priority).

	Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2002/0004718 A1) in view of Nabetani et al. (US 2012/0051220 A1), Ahmad et al. (US 2021/0105213 A1), and Huang et al. (US 2017/0033905 A1).

Regarding claims 5 and 18, Hasegawa in view of Nabetani, Ahmad, and Huang discloses all features of claims 1 and 14 as outlined above. 
Hasegawa does not disclose, but Nabetani further discloses wherein the first transmission occasion, a first 2periodicity associated with the first transmission occasion, a first number of retransmission 3opportunities associated with the first packet, or some combination thereof is based at least in 4part on the first priority, and wherein the second transmission occasion, a second periodicity 5associated with the second transmission occasion, a second number of retransmission 6opportunities associated with the second packet, or some combination thereof is based at least 7in part on the second priority ([0048]-[0050]: transmission on the frequency channels is based on one or more rules, i.e., based on priority ranks of frequency channels (=first priority is different than second priority) and channel utilization (busy or free) (=link condition, i.e., link quality condition). Data with small sequence numbers are transmitted on high priority frequency channels and smaller channel utilization, i.e., first transmission (=first transmission occasion) is for data with a small SN=1 (=first packet) is transmitted on a frequency channel with higher priority rank (=first priority) and second transmission (=second transmission occasion) is for data with a higher SN=2 (=second packet) is transmitted on a frequency channel with lower priority rank (=second priority)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the personal computer, as taught by Hasegawa, to consider the priority ranks of frequency channel when transmitting the data on the frequency channels, as taught by Nabetani.
Doing so increases the probability that data are transmitted in order of sequence numbers by transmitting data with small sequence numbers on frequency channels and smaller channel utilization (Nabetani: [0049]-[0050]).

	Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa et al. (US 2002/0004718 A1) in view of Nabetani et al. (US 2012/0051220 A1), Ahmad et al. (US 2021/0105213 A1), and Hughes et al. (US 2012/0306631 A1).

Regarding claim 8, Hasegawa in view of Nabetani and Ahmad discloses all features of claim 7 as outlined above. 
an indication of a first frequency range, wherein the frequency range priority is identified based at least in part on the indication (Fig. 6, [0054], [0058]-[0059]: according to the equal-loudness curve, a frequency band at about 4 kHz is perceptible by humans (=indication of a first frequency range) and weighting coefficients can be determined. Note: since all 32 bands have a weighting coefficient, all 32 sub-bands (=frequency range priority) were identified to be perceptible by humans according to the equal-loudness curve with the frequency band at about 4 kHz).
Hasegawa in view of Nabetani and Ahmad does not disclose, but Hughes discloses receiving the indication of the first frequency range (Fig. 3, [0046]-[0047]: a mobile device 300 includes an audio subsystem 322 and a haptic subsystem 314. The mobile device is in communication with speakers, headphones, etc. [0048]-[0049]: the mobile device receives audio data 404 and filters the audio data based on a received hearing profile 418 (=indication) to obtain a desired frequency range (=frequency range priority). [0043]: the hearing profile indicates preferred frequency ranges (=first frequency range) of a user).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the personal computer when using the frequency band perceptible by humans to determine weighting coefficients for all 32 sub-bands, as taught by Hasegawa, to receive a hearing profile with preferred frequency ranges, as taught by Hughes.
Doing so allows the mobile device to filter the audio data (Hughes: [0049]).

	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2012/0226505 A1) in view of Nabetani et al. (US 2012/0051220 A1) and Ahmad et al. (US 2021/0105213 A1).

A method for communication at a wireless device, comprising:  Attorney Docket No. FDM119 (101357.0120)Qualcomm Ref. No. 193015 44 
2determining that a first priority of a first subband is higher than a second 3priority of a second subband ([0039], [0091]: plurality of sub-bands (=first subband and second subband), where each coding sub-band has an initial value of importance (=first priority and second priority) in a descending order, i.e., one coding sub-band has a greater importance than another sub-band);  
4receiving one or more packets corresponding to a plurality of subbands over a link, 5wherein each packet of the one or more packets comprises encoded data corresponding to a 6single respective subband ([0039]: coded bits of an extended layer coding signal are written into a code stream according to the initial value of importance of each coding sub-band and are sent to the decoding end. [0003]: data transmission are handled over channels. [0085], [0087]: obtain extended layer coding signal with coded bits); and  
7decoding a first packet corresponding to the first subband having the higher 8priority based at least in part on the determination that the first priority is higher than the 9second priority ([0088]-[0089], [0091]: decoding coded bits of the extended layer coding signal is performed in an order determined by the initial value of importance for each sub-band, i.e., a sub-band with greater importance (=first subband having the higher priority) is decoded before other sub-bands with lower importance (=second priority)).
Lin does not disclose wherein the first packet is received in a first transmission occasion preceding a second transmission occasion associated with a second packet of the one or more packets and the first packet is associated with more retransmission opportunities than the second packet based at least in part on a link quality condition of the link being below a threshold quality, a type of traffic associated with the link, or both.
wherein the first packet is received in a first 2transmission occasion preceding a second transmission occasion associated with a second 3packet of the one or more packets ([0048]-[0050]: data with small sequence numbers are transmitted on high priority frequency channels and smaller channel utilization than data with higher sequence numbers, i.e., data with a small SN=1 (=first packet) are transmitted before data with a higher SN=2 (=second packet)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the decoder, as taught by Lin, to receive data with small SN before data with higher SN based on priority ranking of frequency channels and smaller channel utilization, as taught by Nabetani.
Doing so increases the probability that data are transmitted in order of sequence numbers by transmitting data with small sequence numbers on frequency channels and smaller channel utilization (Nabetani: [0049]-[0050]).
Lin in view of Nabetani does not disclose the first packet is associated with more retransmission opportunities than the second packet based at least in part on a link quality condition of the link being below a threshold quality, a type of traffic associated with the link, or both.
However, Ahmad discloses the first packet is associated with more retransmission opportunities than the second packet based at least in part on a link quality condition of the link being below a threshold quality, a type of traffic associated with the link, or both ([0021]: retransmission policy uses different factors, i.e., a first factor dictates that message 102 with high priority (=first packet) are allowed to be retransmitted 4 times (=retransmission opportunities) whereas other message 102 with low priority are allowed to be retransmitted 2 times. [0022]: a second factor dictates that the channel busy level is not regarded for the allowed retransmissions of .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the decoder, as taught by Lin, to receive data with small SN before data with higher SN based on priority ranking of frequency channels and smaller channel utilization, as taught by Nabetani, wherein the channel busy level is based on a threshold and messages with higher priority are retransmitted more often than other message with lower priority based on different factors including priority of message and channel busy level, as taught by Ahmad.
Doing so provides reliable communication of information that may be important for traffic participants (Ahmad: [0021]).Lin does not disclose 

	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2012/0226505 A1) in view of Nabetani et al. (US 2012/0051220 A1), Ahmad et al. (US 2021/0105213 A1), and Lee et al. (US 2020/0288431 A1).

Regarding claim 12, Lin in view of Nabetani and Ahmad discloses all features of claim 11 as outlined above. 
Lin in view of Nabetani and Ahmad does not disclose, but Lee discloses transmitting an indication of the first priority of the first subband, wherein the one or more packets are received based at least in part on the transmitted indication ([0129]: UE2 transmits information (=indication) about preconfigured carriers, i.e., frequency band of the carriers and priority of the carriers to UE1. [0131]-[0132]: UE2 receives one or more messages on a carrier selected by the UE1 based on the information about the preconfigured carriers. [0152]-[0154]: UE A uses preconfigured carrier 3 has highest priority (=first priority of the first subband), divides information into message #1 and #2, and sends message #1 on carrier 3 to UE B).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the decoder, as taught by Lin, to transmit information about preconfigured carriers and receive one or more messages on a carrier based on the information, as taught by Lee.
Doing so allows the transmitter to select one or more carriers based on the priority of the carriers; thereby performing efficient sidelink communication by avoiding a carrier having high congestion level (Lee: [0129], [0155]).

Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.H.N./Examiner, Art Unit 2478   

/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478